Citation Nr: 1517715	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 2007 in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral pes planus at an initial rating of 10 percent.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in March 2015.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claims for his service-connected bilateral pes planus disability.

The Veteran last appeared for a VA examination in regard to his pes planus in March 2011.  During the March 2015 hearing, the Veteran contended that his bilateral foot disability has worsened since that exam, and particularly since he had surgery on his left foot (the record supports he had surgery for plantar fascial fibromatosis in February 2011) and over time.  He described in part foot swelling and limiting his walking due to pain.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected disability on appeal.

In addition, the Veteran has indicated outstanding treatment records.  The Veteran relayed that he is being treated for his pes planus at Comprehensive Foot Care in Orangeburg, South Carolina, where he has been receiving foot injections.  He stated that he does not remember exactly, but he believes he first received treatment at Comprehensive Foot Care in 2013 or 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide permission to obtain all medical records associated with treatment at Comprehensive Foot Care in Orangeburg, South Carolina, to include for the time period of January 2013 to present, as well as any other relevant medical records, or provide the records to VA himself.  If permission is obtained and/or the records are provided, associate the records.

2.  After the above evidence is obtained, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected bilateral pes planus disability.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

3.  Then, after completing any additional development needed, and reviewing all evidence added to the record since the March 2011 rating decision, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to him and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




